COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE

Appellate case name:      William M. Dunn v. Jesus Lara Hernandez, Enrique III and Yessenia
                          C. Caballero

Appellate case number:    01-19-00832-CV

Trial court case number: 1136391

Trial court:              County Civil Court at Law Number 2 of Harris County


        Appellant, William M. Dunn, has filed a notice of appeal of the trial court’s judgment
signed on September 23, 2019. The clerk’s record filed in this Court includes appellant’s
“Statement of Inability to Afford Payment of Court Costs” filed in the trial court proceedings.
See TEX. R. CIV. P. 145(a), (b), (d); see also id. 502.3. The clerk’s record does not reflect that
any motion to require appellant to pay costs or any contest to appellant’s statement was filed.
See id. 145(f), 502.3(d). Accordingly, the Clerk of this Court is directed to make an entry in this
Court’s records that appellant is allowed to proceed on appeal without payment of costs. See id.
145(a), (c); TEX. R. APP. P. 20.1.
       The record is due in this Court on January 21, 2020. The clerk’s record was filed on
October 30, 2019. The court reporter has advised there is a reporter’s record and appellant has
not paid, or made arrangements to pay, for preparation of the reporter’s record. The court
reporter is directed to file with this Court, by January 21, 2020 and at no cost to appellant,
a reporter’s record. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 35.1.


Clerk’s Signature:__/s/ Julie Countiss_______________________



Date: ___November 7, 2019___